Citation Nr: 0638094	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder, including as secondary to a service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  38 C.F.R. § 3.310 also 
provides for secondary service connection on the basis of 
aggravation under, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

A review of the claims file shows that the veteran is 
claiming that he suffers from PTSD as a result of surgical 
treatment for his service connected left knee disability.  
The record is absent for any indication that the RO has 
considered the provisions of secondary service connection, 
under 38 C.F.R. § 3.310, in evaluating the veteran's claim on 
appeal.  Therefore, it would be potentially prejudicial to 
the claimant if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.

Additionally, the Board finds that a medical examination and 
opinion is required in order to make a decision on this claim 
because the only examination of record, conducted in February 
2005, is inadequate.  In February 2005, the veteran underwent 
a VA examination to determine the nature and etiology of any 
psychiatric disorders.  The examiner rendered a diagnosis and 
opinion without benefit of review of the claims file.  This 
examiner found that the veteran suffered from PTSD and that 
his PTSD was related to surgeries performed in treatment of 
his service connected left knee disability.  Specifically, 
the examination report indicated that the veteran received a 
non-general anesthetic, a spinal block, during his three most 
recent surgeries and his conscious state allowed for him to 
observe the surgical procedure, resulting in his PTSD.  A 
review of the claims file reveals that the sum of the 
surgeries relied on by this examiner include events that are 
either not verified or are contradicted by medical evidence 
of record.  

The veteran reports that he underwent several surgeries of 
his left knee with the final surgery occurring in 1991 at the 
VA Medical Center (VAMC) in Tuscon, Arizona.  At the August 
2006 Board hearing, the veteran testified that his symptoms 
had their onset following that surgery, which he described as 
involving placement of a steel rod in his left leg.  He 
described this surgery as occurring under local anesthesia; a 
"spinal".  The veteran testified that this surgery involved 
completely removing his left leg from his body at the hip.  
All references in the record to a 1991 surgery appear in 
clinical notes or history notes associated with VA 
examinations.  The record contains no operation reports or 
other records created contemporaneous to any event occurring 
in 1991.  However, an operation report dated November 8, 
1988, shows that a 30 centimeter metal rod was placed in the 
veteran's left leg, as treatment for his left knee 
disability.  This operation report does not show that the 
veteran's left leg was removed from his hip.  Significantly, 
both the operation report and a post operation recovery 
record, also dated November 8, 1988, indicate that the 
veteran was administered general anesthesia.

The February 2005 examiner stated that the veteran underwent 
four knee surgeries and that, other than the first surgery, 
all were performed under spinal block anesthesia.  A review 
of the record shows that the veteran underwent surgical 
procedures, including diagnostic procedures, of his left knee 
in February 1981, September 1985, July 1987, December 1987, 
and November 1988.  The record also indicates that these 
surgeries were all performed under general anesthetic except 
the September 1985 surgery, which was performed under a 
spinal.  Since the February 2005 opinion did not include a 
review of the record and is based on facts unsupported by the 
record, another examination and opinion is necessary.  The 
Board requires an examination and opinion as to specifically 
which stressors, as opposed to the aggregate of his 
surgeries, resulted in the veteran's PTSD.  Furthermore, 
because this case involves interpretation of medical 
operation reports, the Board requires that the examination to 
be conducted by an examiner with medical training, ie. a 
psychiatrist.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice, including as to 
secondary service connection, is in 
compliance with 38 U.S.C. § 5103(a), 38 
C.F.R. 3.159, and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Request medical records of any 
surgical procedure performed on the 
veteran's left leg after November 1988 
from the Tuscon, Arizona VAMC.  Request 
all pertinent psychiatric treatment 
records from the Saginaw, Michigan, VAMC 
from 2005.   

3.  Schedule the veteran for a VA 
examination by a psychiatrist.  The 
examiner should be provided with a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors relied 
upon to support the diagnosis and the 
specific stressor(s) which prompted the 
diagnosis.  In addition, the examiner must 
express an opinion as to precisely which 
stressor(s), verified by evidence in the 
claims file, if any, is of sufficient 
quality to produce PTSD and whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the verified 
stressor or stressors caused any PTSD.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand, and including as 
secondary to the veteran's service 
connected left knee disability.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


